DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 5–23 are pending. Claims 9–14, 17, and 18 stand withdrawn. Thus, in total, claims 1, 5–8, 15, 16, and 19–23 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 5–8, 15, 16, and 19–23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the reaction of the functional groups”. There is insufficient antecedent basis for this limitation. Additionally, the claim recites the limitation “the cover layer is covalently bonded to the separation-active layer by the reaction of the functional groups with the acid chloride groups of the polyamide of the separation-active layer”. Respectfully, this language is indefinite because it is unclear what structures are encompassed by this limitation. For instance, does the limitation “the reaction of the functional groups with the acid chloride groups” require that each of the functional groups and each of the acid chloride groups are consumed—or, rather, can the final product of the reaction still have unreacted functional groups and/or unreacted acid chloride groups? In addition, as it applies to the term “immediately”, it is unclear what structural features correspond to this term. For example, does “immediate” application of the cover layer create a structural difference vis-à-vis to a cover layer applied after, say 30 seconds, 1 minute, 15 minutes, or 1 hour? It is unclear what structural features correspond to this limitation. For at least these reasons, claim 1 appears to be indefinite. The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5–8, 15, 16, 19, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Waite1 in view of Zhang.2
With respect to claim 1, the following analysis applies.
Overview of Waite
Waite discloses selectively permeable barriers comprising a selectively permeable barrier layer on a porous substrate. (Waite, Abstract.) The porous substrate can be located on, and reinforced by, a densely woven polyester scrim fabric. (Id. col. 18, ll. 40–55.) The barrier layer can be deposited on the substrate via interfacial polymerization. (Id. col. 2, ll. 40–53.) Waite contemplates that its selectively permeable barriers can be used for either reverse osmosis or nanofiltration. (Id. col. 1, ll. 13–26; col. 5, l. 51 to col. 8, l. 68.) Waite teaches that suitable materials for forming the barrier layer include polymers containing the group –CONR–. (Id. col. 6, l. 22; id., ll. 37–48.) Waite teaches that these polymers may be prepared by interfacial polymerization. (Id. at ll. 45–48.) Waite also suggests that polyamide is suitable as one of these types of polymers. (Id. col. 6, ll. 52–54; col. 7, ll. 9–40.) In particular, Waite teaches that its polyamide can be made from, inter alia, metaphenylene diamine (hereinafter “MPD”) and trimesoyl chloride (hereinafter “TMC”). (Id. col. 7, ll. 9–24; col. 8, ll. 4–10.)
Regarding the limitation, “substrate”, Waite’s densely woven polyester scrim fabric is interpreted as a substrate. Regarding the limitation “porous supporting layer”, Waite’s porous substrate is interpreted to be a “porous supporting layer”. Regarding the limitation “separation-active layer”, Waite’s barrier layer is interpreted to be a separation-active layer. Regarding the limitation, “the separation-active layer comprises a polyamide applied by interfacial polymerization”, Waite’s disclosure suggests that its separation-active layer is formed via the interfacial polymerization of MPD and TMC, on the substrate. (Compare Waite col. 6, ll. 37–54 (describing polymers useful as barrier materials) with id. col. 7, ll. 9–24 (describing polyamide preparation); see also col. 8, ll. 4–10.) Notably, Applicant also forms its polyamide from MPD and TMC. (Spec.3 ¶ 72.) Furthermore, TMC per se includes acid chloride groups as part of its chemical structure. As such, Waite’s polyamide is considered to See MPEP § 2112.) Second, the TMC in Waite’s polyamide should inherently provide acid chloride groups to the polyamide: since TMC has acid chloride groups as part of its structure. (Id.)
Regarding the claim limitation “wherein the substrate is a textile fabric”, Waite teaches that its substrate is a densely woven polyester scrim fabric. (Waite col. 18, ll. 40–55.) Applicant’s Specification does not appear to define the term “textile”. The plain meaning for the term “textile” appears to be “woven or capable of being woven”.4 Given that Waite’s substrate is a woven fabric, it is interpreted to be a “textile fabric”.
Claim elements not expressly taught or suggested by Waite
Waite does not appear to expressly specify the cover layer recited in the instant claim.
Cover layer
Zhang suggests that polyamides formed via interfacial polymerization of MPD and TMC are furnished with carboxyl groups and acyl chloride groups (i.e., “acid chloride groups”)5. (Zhang 208, left column, last paragraph; Compare id. § 2.2 (describing interfacially polymerizing MPD and TMC) with id. FIG. 1 (showing a polyamide with carboxyl groups at its surface).) Zhang contemplates that since freshly synthesized TFC membranes are furnished with abundant carboxyl and residual acyl chloride groups that can react with amine rapidly, it would be convenient to functionalize this surface with amine-ended dendrimers which then work as an incubation base to host in situ formed silver nanoparticles. (Id. 208, left column, last paragraph.) Zhang suggests that by using this approach, the surface property of TFC membranes can be converted to be bacteria resistant. (Id.) Zhang goes on to exemplify this idea by showing visually how a polyamide film having carboxyl groups can be modified with poly(amido amine) (hereinafter “PAMAM”). (Id. FIG. 1.) 
At the time the instant invention was effectively filed, Zhang’s disclosure would have suggested to PHOSITA that acid chloride groups of a polyamide could be reacted with an amine-ended dendrimer, such as PAMAM, in order to provide an incubation base to host silver nanoparticles and impart bacterial resistance. (Zhang 208, left column, last paragraph.) Furthermore, Zhang suggests that its cover layer provides fouling resistance to protein and bacteria. (Id. 208, right column, first paragraph; FIGs. 6, 7; 214, § 4.) As such, it would have been obvious to one skilled in the art at the time the instant invention was effectively filed to combine the teachings of Zhang with the teachings of Waite (e.g., such that Waite’s separation-active layer comprises acid chloride groups which are reacted with PAMAM): in order to provide: (1) a cover layer; and (2) fouling resistance. See MPEP § 2141(I).
Arranging the cover layer on the separation-active layer
The instant claim requires that the cover layer is arranged on the separation-active layer. This limitation is considered to be within the teaching of the instant combination: since the cover layer of the instant combination would be formed by modifying the separation-active layer with materials of the cover layer. 
Immediately after interfacial polymerization; Covalently bonded
The instant claim also requires that the cover layer comprises at least one polymer containing functional groups and that the functional groups are covalently bonded with the acid chloride groups of the polyamide of the separation-active layer. These limitations are also considered to be within the teaching of the instant combination: since the cover layer of the instant combination comprises PAMAM. The PAMAM per se has amino groups which would be covalently bonded to the acid chloride groups of the separation-active layer of the instant combination: since, as taught by Zhang, acid chloride groups readily react with amines. (Zhang 208, left column, last paragraph.)
how the cover layer is applied to the separation-active layer as well as the reaction between the functional groups of the cover layer and the acid chloride groups of the separation-active layer, previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that these limitations cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claim 5, Zhang suggests that PAMAM (the polymer of the instant combination) is water soluble. (Zhang 208, § 2.2; see also FIG. 1.)
Claim 6 requires that the cover layer comprises at least one branched polymer containing the functional groups. As discussed in the rejection of claim 1 supra, the cover layer of the instant combination comprises PAMAM. In addition, Zhang depicts PAMAM as having functional groups in the form of amino groups. (Zhang FIG. 1.) Applicant’s Specification suggests that its cover layer also comprises PAMAM. (Spec. ¶¶ 72–3.) Given that both the cover layer of the instant combination and Applicant’s cover layer have the same polymer (PAMAM), both the PAMAM of the instant combination and Applicant’s PAMAM are considered to be branched polymers. (See MPEP § 2112.)
With respect to claim 7, as discussed in the rejection of claim above, the cover layer of the instant combination comprises PAMAM—that is, poly(amide amine).
With respect to claim 8, as discussed in the rejection of claim above, the cover layer of the instant combination comprises PAMAM. And PAMAM comprises primary amino groups as the functional group. (See, e.g., Zhang, FIG. 1.)
Claim 15 requires that “the functional groups of the cover layer are directly covalently bonded with the reaction product of the acid chloride groups of the polyamide of the separation-active layer”. As best understood, the claim appears to be attempting to convey that the functional groups of the cover layer are directly covalently bonded to the polyamide of the separation-active layer by reacting with the acid chloride groups. Zhang suggests reacting amine-ended dendrimers with acid chloride groups in order to provide a cover layer and fouling resistance. (Zhang 208.) As such, it would have been obvious to directly covalently bond the functional groups of the instant combination with Waite’s “acid chloride groups” in order to attach the cover layer to the separation-active layer and also provide fouling resistance to Waite’s separation-active layer. See MPEP § 2141(I).
Claim 16 requires that “the functional groups of the cover layer are indirectly covalently bonded with the reaction product of the acid chloride groups of the polyamide of the separation-active layer”. As best understood, the claim appears to be attempting to convey that the functional groups of the cover layer are indirectly covalently bonded to polyamide of the separation-active layer by reacting with the acid chloride groups. Zhang suggests reacting amine-ended dendrimers with acid chloride groups in order to provide a cover layer and fouling resistance. (Zhang 208.) Zhang also teaches using PAMAM as an amine-ended dendrimer. (Id. FIG. 1.) Notably, PAMAM includes secondary amines which are indirectly covalently bonded to the polyamide. (Id.) As such, it would have been obvious to directly covalently bond the functional groups of the instant combination with Waite’s “acid chloride groups” in order to attach the cover layer to the separation-active layer and also provide fouling resistance to Waite’s separation-active layer. See MPEP § 2141(I). In addition, once this is accomplished, the secondary amines would inherently be indirectly covalently bonded to Waite’s separation-active layer: since the primary amines of the PAMAM would be directly covalently bonded, whereas the secondary amino groups would be separated by at least an ethyl chain—e.g., similar to Figure 1 of Zhang. (See MPEP § 2112.)
With respect to claims 19 and 20, these claims are directed to process limitations. Previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in Thorpe and MPEP § 2113, it is respectfully submitted that the instant claims cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claim 22, Waite teaches that the porous supporting layer can be polysulfone or polyethersulfone. (Waite col 5, ll. 60–66; col. 6, ll. 1–2.)
Claims 21 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Waite and Zhang—in view of Neel.6
With respect to the porous supporting layer of claim 23, Waite teaches that the porous supporting layer can be polysulfone or polyethersulfone. (Waite col 5, ll. 60–66; col. 6, ll. 1–2.) As it applies to the fleece of both claims 21 and 23, Waite teaches its porous substrate can be located on, and reinforced by, a densely woven polyester scrim fabric. (Waite col. 18, ll. 40–55.) As discussed in the rejection of claim 1 above (see § 4.4.1 supra), this fabric is interpreted to be both a substrate and a textile fabric. The instant combination does not appear to specify that substrate is a fleece. Neel discloses a composite membrane comprising a carrier layer, a microporous membrane, and a separating layer. (Neel col. 3, ll. 13–38.) Neel suggests that the carrier layer can be made of a fleece or a fabric (made of polyester) and functions to provide mechanical stability and tear-resistance. (Id., ll. 16–18.) At the time the instant invention was effectively filed, Neel’s disclosure would have suggested to PHOSITA that a fleece was a suitable material for a carrier layer and also provides mechanical stability and tear-resistance. As such, it would have been obvious to one skilled in the art at the time the instant invention was effectively filed to use a polyester fleece as a material for the substrate of the instant combination: (1) since Neel suggests that this was a suitable material for a composite membrane; and (2) in order to provide mechanical stability and tear-resistance. See
Response to Remarks7
Based on the claim amendments, the previous rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s Remarks are respectfully acknowledged but are not persuasive for the reasons provided in the rejections supra. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764. The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        

/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 5,147,553 A, issued September 15, 1992 (“Waite”).
        2 Zhang et al., Silver-PEGylated dendrimer nanocomposite coating for anti-fouling thin film composite membranes for water treatment, 436 Colloid Surface A, 207, 207–214 (2013) (“Zhang”).
        3 Substitute Specification filed November 25, 2015 (“Spec.”).
        4 https://www.dictionary.com/browse/textile (last visited April 12, 2019).
        5 See, e.g., S.K. Jain, Conceptual Chemistry For Class XII, 1287 (revised ed., 2005)(demonstrating that “acyl chlorides” are also referred to as “acid chlorides”).
        6 US 5,334,314, issued August 2, 1994 (“Neel”).
        7 Remarks filed February 2, 2021.